ORDER

PER CURIAM.
William Pikulin and Savely Petreykov petition for writs of mandamus seeking various relief regarding their cases before the United States Court of Federal Claims.
We note that the Court of Federal Claims recently dismissed the underlying cases for lack of subject matter jurisdiction. Because the petitioners can, if appropriate, seek review of pertinent issues by ordinary appeal, mandamus relief is not available. Moses H. Cone Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 8 n. 6, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983) (“a court of appeals has no occasion to engage in extraordinary review by mandamus ‘in aid of [its] jurisdiction],’ 28 U.S.C. § 1651, when it can exercise the same review by a contemporaneous ordinary appeal.”); Mallard v. U.S. Dist. Ct. for Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989) (“To ensure that mandamus remains an extraordinary remedy, petitioners must show that they lack adequate alternative means to obtain the relief they seek”).
Accordingly,
IT IS ORDERED THAT:
The petitions are denied.